         Case 1:20-cv-00522-NONE-JLT Document 67-1 Filed 12/04/20 Page 1 of 5


1
     Katherine Eskovitz                         Sean Eskovitz
2    ROCHE CYRULNIK FREEDMAN LLP                ESKOVITZ LAW
     1158 26th Street, No. 175                  1217 Wilshire Boulevard,
3    Santa Monica, CA 90403                     No. 3683
     keskovitz@rcfllp.com                       Santa Monica, CA 90402
4                                               seane@eskovitz.com
     Jordana Haviv
5    Richard R. Cipolla                         Brant W. Bishop
     ROCHE CYRULNIK FREEDMAN LLP                BRANT W. BISHOP, P.C.
6    99 Park Avenue, 19th Floor                 2000 Pennsylvania Avenue, NW
     New York, NY 10016                         Suite 7000
7    jhaviv@rcfllp.com                          Washington, DC 20006
     rcipolla@rcfllp.com                        brant@bishop.us
8
     Counsel for Apothio LLC
9
                                   UNITED STATES DISTRICT COURT
10                                EASTERN DISTRICT OF CALIFORNIA
         APOTHIO, LLC,                             No. 1:20-CV-00522-NONE-JLT
11
                          Plaintiff,
12                                                 MEMORANDUM IN
                v.                                 SUPPORT OF APOTHIO’S
13                                                 MOTION TO STRIKE
         KERN COUNTY; KERN COUNTY                  IMPROPER CONTENT, OR IN
14       SHERIFF’S OFFICE; CALIFORNIA              THE ALTERNATIVE, FOR
         DEPARTMENT OF FISH AND WILDLIFE;          LEAVE TO FILE A SUR-
15       DONNY YOUNGBLOOD; JOSHUA                  REPLY IN OPPOSITION TO
         NICHOLSON; CHARLTON H. BONHAM;            DEFENDANTS’ MOTION TO
16       JOHN DOES #1 THROUGH #10,                 STAY DISCOVERY
         UNKNOWN AGENTS OF THE KERN
17       COUNTY SHERIFF’S OFFICE; JOHN             Date: December 10, 2020
         DOES #11 THROUGH #20, UNKNOWN             Time: 8:30 AM
18       AGENTS OF THE CALIFORNIA FISH             Dept: Courtroom 4
         AND WILDLIFE DEPARTMENT,                  Judge: Hon. Jennifer L. Thurston
19
                          Defendants.
20

21

22

23
           Case 1:20-cv-00522-NONE-JLT Document 67-1 Filed 12/04/20 Page 2 of 5


1                                               ARGUMENT

2          Defendants’ reply brief in support of their motion to stay discovery (ECF No. 66)

3    introduces new arguments and facts, including through a new witness declaration. While this

4    content underscores the weakness of Defendants’ initial motion, it should be stricken as improper

5    for a reply. In the alternative, Apothio respectfully requests that the Court grant it a reasonable

6    opportunity to submit a sur-reply brief to respond to Defendants’ new arguments and facts.

7     I.   The Introduction of New Argument and Facts in Reply Is Plainly Improper
           It is black-letter law that courts need not consider evidence and arguments raised for the
8
     first time in reply briefing. See Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007) (“The
9
     district court need not consider arguments raised for the first time in a reply brief.”); In re China
10
     Intelligent Lighting & Electronics, Inc. Sec. Litig., No. CV 11-2768 PSG SSX, 2012 WL
11
     3834815, at *4 (C.D. Cal. Sept. 5, 2012) (“The Court will not address new arguments raised for
12
     the first time in a reply brief.”); United States ex rel. Giles v. Sardie, 191 F. Supp. 2d 1117, 1127
13
     (C.D. Cal. 2000) (“It is improper for a moving party to introduce new facts or different legal
14
     arguments in the reply brief than those presented in the moving papers.”).
15
     II.   Defendants’ Reply Brief Improperly Introduces Several New Facts and Arguments
16
           In an implicit acknowledgment that their opening briefing failed to justify a discovery stay,
17
     Defendants have improperly asserted several new arguments and facts in reply, including:
18
              1. The assertions in the declaration of Andrew Halverson, dated November 6, 2020 —
19
                  well before Defendants filed their opening brief. The declaration draws improper
20
                  legal conclusions regarding matters presented in the pending motions to dismiss and
21
                  vaguely references unfounded and unsubstantiated “concerns about witness
22

23
                                                       1
     APOTHIO’S MEMORANDUM IN SUPPORT OF ITS MOTION TO STRIKE IMPROPER CONTENT, OR
                   IN THE ALTERNATIVE, FOR LEAVE TO FILE A SUR-REPLY
                             CASE NO. 1:20-CV-00522-NONE-JLT
        Case 1:20-cv-00522-NONE-JLT Document 67-1 Filed 12/04/20 Page 3 of 5


1              tampering by Apothio and its Chief Executive Officer, Trent Jones.” See ECF 66-1.

2              Defendants purport to rely on this conclusory statement for their unsubstantiated

3              claim that civil discovery in this case will somehow prejudice their pending

4              misdemeanor prosecution of Mr. Jones. See Reply at 3.

5           2. The misguided argument that Apothio is Trent Jones’s alter ego, accompanied by

6              citation to a new supplemental declaration from counsel and a new exhibit attached

7              to that declaration. See Reply at 3; ECF No. 66-2. Defendants never suggested any

8              alter-ego or veil-piercing arguments or theory in their opening brief or provided any

9              evidence of it.

10          3. The incorrect argument that the recent release of Defendants’ long-withheld

11             probable cause affidavit “vitiates” Apothio’s judicial deception claim. See Reply at

12             6. Defendants also attach the entire probable cause affidavit to the new

13             supplemental declaration from counsel. See ECF No. 66-2. Far from “vitiating” the

14             judicial deception claim, it substantiates Apothio’s claims about false and

15             misleading statements and omissions and in any event, that document is not even

16             currently before Judge Drozd for the motions to dismiss . . . Defendants’ new

17             position is an about-face. Before providing their one-sided analysis of the probable

18             cause affidavit in reply, Defendants had previously asserted that “discovery is not

19             necessary to decide the motion to dismiss.” ECF 58-1 at 12. Now they attempt to

20             use the discovery they withheld to argue new points about the merits of the motion

21             to dismiss without providing Apothio an opportunity to respond.

22

23
                                                  2
     APOTHIO’S MEMORANDUM IN SUPPORT OF ITS MOTION TO STRIKE IMPROPER CONTENT, OR
                   IN THE ALTERNATIVE, FOR LEAVE TO FILE A SUR-REPLY
                             CASE NO. 1:20-CV-00522-NONE-JLT
          Case 1:20-cv-00522-NONE-JLT Document 67-1 Filed 12/04/20 Page 4 of 5


1                                             CONCLUSION

2         The Court should not countenance Defendants’ improper introduction of new arguments

3    and facts in a futile attempt to support a burden that they failed to carry in their opening motion.

4    The new arguments, facts, and exhibits referenced above should be stricken in their entirety. If

5    the Court declines to strike that new content, the Court should continue the hearing currently set

6    for December 10, 2020, and grant Apothio leave to file a short sur-reply within one week of this

7    Court granting such leave.

8    Dated: December 4, 2020

9                                               /s/ Katherine Eskovitz
                                                ROCHE CYRULNIK
10                                               FREEDMAN LLP
                                                Katherine Eskovitz
11                                              1158 26th Street, No. 175
                                                Santa Monica, CA 90403
12                                              keskovitz@rcfllp.com
                                                (646) 791-6883
13
                                                Jordana Haviv (pro hac vice forthcoming)
14                                              Richard R. Cipolla (pro hac vice)
                                                99 Park Avenue, 19th Floor
15                                              New York, NY 10016
                                                jhaviv@rcfllp.com
16                                              rcipolla@rcfllp.com

17                                              /s/ Sean Eskovitz
                                                ESKOVITZ LAW
18                                              Sean Eskovitz
                                                1217 Wilshire Boulevard, No. 3683
19                                              Santa Monica, CA 90402
                                                seane@eskovitz.com
20

21

22

23
                                                      3
     APOTHIO’S MEMORANDUM IN SUPPORT OF ITS MOTION TO STRIKE IMPROPER CONTENT, OR
                   IN THE ALTERNATIVE, FOR LEAVE TO FILE A SUR-REPLY
                             CASE NO. 1:20-CV-00522-NONE-JLT
        Case 1:20-cv-00522-NONE-JLT Document 67-1 Filed 12/04/20 Page 5 of 5


1                                    BRANT W. BISHOP, P.C.
                                     Brant W. Bishop (pro hac vice)
2                                    2000 Pennsylvania Avenue, NW
                                     Suite 7000
3                                    Washington, DC 20006
                                     brant@bishop.us
4

5                                    Counsel for Apothio LLC

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                          4
     APOTHIO’S MEMORANDUM IN SUPPORT OF ITS MOTION TO STRIKE IMPROPER CONTENT, OR
                   IN THE ALTERNATIVE, FOR LEAVE TO FILE A SUR-REPLY
                             CASE NO. 1:20-CV-00522-NONE-JLT
